UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05445 Name of Registrant: VANGUARD FENWAY FUNDS Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2017 Item 1: Schedule of Investments Vanguard Equity Income Fund Schedule of Investments (unaudited) As of June 30, 2017 Market Value Shares ($000) Common Stocks (96.9%)1 Consumer Discretionary (5.3%) Home Depot Inc. 2,381,882 365,381 McDonald's Corp. 1,982,576 303,651 VF Corp. 3,482,781 200,608 General Motors Co. 2,809,212 98,126 L Brands Inc. 1,787,906 96,350 Carnival Corp. 1,163,939 76,320 Best Buy Co. Inc. 1,178,910 67,587 Darden Restaurants Inc. 663,773 60,032 ^ Regal Entertainment Group Class A 1,679,003 34,352 International Game Technology plc 1,571,330 28,755 Hasbro Inc. 233,298 26,015 Kohl's Corp. 633,156 24,484 Coach Inc. 488,940 23,147 Tupperware Brands Corp. 302,003 21,210 ^ Tailored Brands Inc. 1,366,189 15,247 Garmin Ltd. 199,611 10,186 Chico's FAS Inc. 835,702 7,872 Cinemark Holdings Inc. 202,103 7,852 MDC Holdings Inc. 197,833 6,990 Staples Inc. 655,650 6,602 Ford Motor Co. 533,883 5,974 Omnicom Group Inc. 66,105 5,480 Meredith Corp. 86,937 5,168 Las Vegas Sands Corp. 33,327 2,129 Pier 1 Imports Inc. 321,909 1,671 Consumer Staples (12.7%) Philip Morris International Inc. 7,502,979 881,225 ^ Unilever NV 7,081,992 391,422 PepsiCo Inc. 2,962,975 342,194 Coca-Cola Co. 7,108,962 318,837 Procter & Gamble Co. 3,338,140 290,919 British American Tobacco plc 4,072,177 277,491 Wal-Mart Stores Inc. 3,213,207 243,176 Altria Group Inc. 2,846,791 212,001 Kraft Heinz Co. 2,474,577 211,923 Diageo plc ADR 1,011,019 121,150 Conagra Brands Inc. 1,700,847 60,822 Bunge Ltd. 767,396 57,248 Nu Skin Enterprises Inc. Class A 869,405 54,633 Reynolds American Inc. 755,559 49,142 Universal Corp. 452,600 29,283 Pinnacle Foods Inc. 325,445 19,331 Archer-Daniels-Midland Co. 151,360 6,263 Kellogg Co. 88,174 6,125 Energy (9.3%) Chevron Corp. 5,885,781 614,063 Exxon Mobil Corp. 6,681,362 539,386 Suncor Energy Inc. 11,415,346 333,328 ^ TransCanada Corp. 4,486,270 213,866 Occidental Petroleum Corp. 3,177,120 190,214 Phillips 66 2,248,870 185,959 Canadian Natural Resources Ltd. 6,153,744 177,474 Valero Energy Corp. 1,197,444 80,780 Williams Cos. Inc. 2,562,806 77,602 Marathon Petroleum Corp. 1,419,752 74,296 Enbridge Inc. 1,021,566 40,669 ConocoPhillips 765,311 33,643 Delek US Holdings Inc. 1,025,447 27,113 ^ Ship Finance International Ltd. 1,574,968 21,420 Cosan Ltd. 2,805,030 17,980 Archrock Inc. 537,667 6,129 Financials (17.2%) JPMorgan Chase & Co. 11,540,353 1,054,788 Wells Fargo & Co. 15,647,127 867,007 Marsh & McLennan Cos. Inc. 5,974,448 465,768 PNC Financial Services Group Inc. 2,511,740 313,641 MetLife Inc. 5,657,167 310,805 BlackRock Inc. 681,290 287,784 Chubb Ltd. 1,949,810 283,463 Principal Financial Group Inc. 3,335,343 213,696 M&T Bank Corp. 1,194,658 193,475 Thomson Reuters Corp. 3,559,877 164,787 US Bancorp 2,669,665 138,609 Prudential Financial Inc. 903,794 97,736 Aflac Inc. 1,045,339 81,202 Ameriprise Financial Inc. 556,991 70,899 Fifth Third Bancorp 2,677,298 69,503 Regions Financial Corp. 4,715,920 69,041 Navient Corp. 3,611,462 60,131 LPL Financial Holdings Inc. 943,216 40,049 Travelers Cos. Inc. 215,304 27,242 SunTrust Banks Inc. 425,623 24,141 Lazard Ltd. Class A 210,819 9,767 Allied World Assurance Co. Holdings AG 76,455 4,045 Hancock Holding Co. 39,184 1,920 Health Care (13.5%) Johnson & Johnson 7,075,133 935,969 Merck & Co. Inc. 9,451,378 605,739 Pfizer Inc. 15,973,298 536,543 Eli Lilly & Co. 3,989,105 328,303 Bristol-Myers Squibb Co. 4,266,913 237,752 Novartis AG 2,737,950 228,692 Roche Holding AG 783,367 200,162 Cardinal Health Inc. 2,552,500 198,891 Amgen Inc. 993,212 171,061 AbbVie Inc. 2,335,874 169,374 Abbott Laboratories 3,182,219 154,688 Gilead Sciences Inc. 547,821 38,775 Baxter International Inc. 99,211 6,006 Industrials (11.4%) General Electric Co. 19,798,861 534,767 Union Pacific Corp. 2,929,082 319,006 3M Co. 1,509,785 314,322 Eaton Corp. plc 4,000,745 311,378 Caterpillar Inc. 2,716,872 291,955 Honeywell International Inc. 1,957,910 260,970 United Technologies Corp. 1,487,422 181,629 Raytheon Co. 1,048,426 169,300 Boeing Co. 832,481 164,623 United Parcel Service Inc. Class B 870,177 96,233 Cummins Inc. 486,666 78,947 Deere & Co. 508,342 62,826 Waste Management Inc. 786,385 57,681 Copa Holdings SA Class A 433,072 50,670 ^ Greenbrier Cos. Inc. 1,010,127 46,718 ^ GATX Corp. 718,532 46,180 Lockheed Martin Corp. 123,625 34,320 Norfolk Southern Corp. 261,931 31,877 Timken Co. 596,880 27,606 PACCAR Inc. 396,977 26,216 General Cable Corp. 1,288,382 21,065 Kennametal Inc. 435,844 16,309 CSX Corp. 261,768 14,282 Ryder System Inc. 167,879 12,084 Briggs & Stratton Corp. 437,602 10,546 Brady Corp. Class A 277,347 9,402 LSC Communications Inc. 405,746 8,683 Aircastle Ltd. 226,777 4,933 Knoll Inc. 34,616 694 Information Technology (13.3%) Microsoft Corp. 20,156,496 1,389,387 Cisco Systems Inc. 20,120,555 629,773 Intel Corp. 15,488,149 522,570 Analog Devices Inc. 3,979,252 309,586 QUALCOMM Inc. 3,570,164 197,144 International Business Machines Corp. 1,146,416 176,353 Maxim Integrated Products Inc. 3,357,271 150,742 Texas Instruments Inc. 1,622,377 124,810 HP Inc. 3,897,918 68,136 KLA-Tencor Corp. 673,761 61,656 Seagate Technology plc 1,468,668 56,911 Science Applications International Corp. 590,267 40,976 DXC Technology Co. 488,700 37,493 Cypress Semiconductor Corp. 140,857 1,923 Western Union Co. 100,627 1,917 Materials (3.7%) Dow Chemical Co. 6,988,932 440,792 International Paper Co. 3,609,550 204,337 LyondellBasell Industries NV Class A 1,440,064 121,527 Huntsman Corp. 2,196,181 56,749 Commercial Metals Co. 2,680,185 52,076 Steel Dynamics Inc. 1,440,753 51,593 Air Products & Chemicals Inc. 217,752 31,152 Greif Inc. Class A 514,230 28,684 EI du Pont de Nemours & Co. 242,981 19,611 Packaging Corp. of America 150,776 16,795 Olin Corp. 531,276 16,087 Rayonier Advanced Materials Inc. 547,176 8,602 WestRock Co. 56,114 3,179 Nucor Corp. 51,764 2,995 Other (0.3%) 2 Vanguard High Dividend Yield ETF 1,047,950 81,908 Telecommunication Services (3.1%) Verizon Communications Inc. 8,854,245 395,431 AT&T Inc. 7,535,065 284,298 BCE Inc. 4,278,210 192,665 CenturyLink Inc. 489,247 11,683 ^ Windstream Holdings Inc. 487,495 1,891 Cogent Communications Holdings Inc. 46,569 1,867 Utilities (7.1%) Dominion Energy Inc. 4,126,950 316,248 NextEra Energy Inc. 2,115,125 296,392 Eversource Energy 3,405,223 206,731 Sempra Energy 1,744,849 196,732 Xcel Energy Inc. 3,732,287 171,237 Duke Energy Corp. 1,393,177 116,456 Exelon Corp. 2,068,299 74,603 Edison International 935,856 73,174 PG&E Corp. 1,057,164 70,164 FirstEnergy Corp. 2,080,441 60,666 CenterPoint Energy Inc. 2,179,538 59,676 MDU Resources Group Inc. 1,990,870 52,161 AES Corp. 4,388,155 48,752 Entergy Corp. 541,593 41,578 National Fuel Gas Co. 622,568 34,764 Ameren Corp. 606,642 33,165 DTE Energy Co. 275,043 29,097 UGI Corp. 550,707 26,660 Southwest Gas Holdings Inc. 354,649 25,911 Pinnacle West Capital Corp. 230,930 19,666 NRG Energy Inc. 951,263 16,381 ONE Gas Inc. 178,119 12,434 PNM Resources Inc. 222,658 8,517 Southern Co. 37,403 1,791 Total Common Stocks (Cost $20,743,523) Coupon Temporary Cash Investments (3.9%)1 Money Market Fund (2.2%) 3,4 Vanguard Market Liquidity Fund 1.181% 6,039,614 604,082 Face Maturity Amount Date ($000) Repurchase Agreements (1.5%) Goldman Sachs & Co. (Dated 6/30/17, Repurchase Value $154,514,000 collateralized by Federal Home Loan Mortgage Corp. 3.000%-3.500%, 1/1/27- 2/1/44, with a value of $157,590,000) 1.070% 7/3/17 154,500 154,500 RBS Securities, Inc. (Dated 6/30/17, Repurchase Value 169,315,000 collateralized by U.S. Treasury Note/Bond 1.000%, 2/15/18, with a value of $172,689,000) 1.050% 7/3/17 169,300 169,300 Societe Generale (Dated 6/30/17, Repurchase Value $103,710,000 collateralized by Federal Home Loan Bank 1.000%, 9/26/19, Federal Home Loan Mortgage Corp. 1.000%-6.750%, 8/28/19-3/15/31, Federal National Mortgage Assn. 1.125%-3.000%, 9/6/19-3/1/32, Government National Mortgage Assn. 2.950%-4.566%, 12/15/39- 10/20/64, and U.S. Treasury Note/Bond 2.125%, 2/28/24, with a value of $105,774,000) 1.100% 7/3/17 103,700 103,700 U.S. Government and Agency Obligations (0.2%) 5 Federal Home Loan Bank Discount Notes 0.946%-0.949% 7/26/17 50,000 49,970 6 United States Treasury Bill 0.593% 7/13/17 10,000 9,998 6 United States Treasury Bill 0.638% 8/24/17 4,100 4,094 6 United States Treasury Bill 0.982% 9/14/17 700 699 6 United States Treasury Bill 0.980% 10/5/17 2,000 1,995 Total Temporary Cash Investments (Cost $1,098,259) Total Investments (100.8%) (Cost $21,841,782) Other Assets and Liabilities-Net (-0.8%)4 Net Assets (100%) ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $228,113,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.3% and 2.5%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $237,527,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $14,137,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C . Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold, or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 26,654,882 706,345 — Temporary Cash Investments 604,082 494,256 — Futures Contracts—Assets 1 145 — — Total 27,259,109 1,200,601 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At June 30, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index September 2017 3,212 388,797 (1,687) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F . At June 30, 2017, the cost of investment securities for tax purposes was $21,842,026,000. Net unrealized appreciation of investment securities for tax purposes was $6,617,539,000, consisting of unrealized gains of $6,811,919,000 on securities that had risen in value since their purchase and $194,380,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard PRIMECAP Core Fund Schedule of Investments (unaudited) As of June 30, 2017 Market Value Shares ($000) Common Stocks (96.2%) Consumer Discretionary (12.9%) *,^ CarMax Inc. 2,658,000 167,613 Royal Caribbean Cruises Ltd. 1,395,000 152,376 Sony Corp. ADR 3,800,000 145,122 Carnival Corp. 1,885,900 123,658 TJX Cos. Inc. 1,529,700 110,398 L Brands Inc. 1,552,600 83,670 Ross Stores Inc. 1,227,000 70,835 Walt Disney Co. 600,000 63,750 Mattel Inc. 2,763,100 59,490 Las Vegas Sands Corp. 610,000 38,973 * Amazon.com Inc. 30,593 29,614 Newell Brands Inc. 525,000 28,150 Tribune Media Co. Class A 685,700 27,956 VF Corp. 434,000 24,998 CBS Corp. Class B 319,000 20,346 Whirlpool Corp. 100,531 19,264 Lowe's Cos. Inc. 247,700 19,204 Comcast Corp. Class A 342,000 13,311 Marriott International Inc. Class A 101,000 10,131 Gildan Activewear Inc. Class A 315,000 9,680 Hilton Worldwide Holdings Inc. 144,999 8,968 * Charter Communications Inc. Class A 24,400 8,219 * Norwegian Cruise Line Holdings Ltd. 131,700 7,150 MGM Resorts International 170,000 5,319 * AutoZone Inc. 7,800 4,450 Bed Bath & Beyond Inc. 133,191 4,049 Signet Jewelers Ltd. 46,000 2,909 Adient plc 27,050 1,769 * Tempur Sealy International Inc. 22,000 1,175 Consumer Staples (0.7%) CVS Health Corp. 432,377 34,789 PepsiCo Inc. 200,000 23,098 Tyson Foods Inc. Class A 70,000 4,384 Constellation Brands Inc. Class A 5,600 1,085 Philip Morris International Inc. 6,600 775 Altria Group Inc. 7,100 529 Energy (0.7%) Schlumberger Ltd. 394,300 25,961 Cabot Oil & Gas Corp. 480,000 12,038 * Southwestern Energy Co. 1,800,000 10,944 *,^ Transocean Ltd. 1,321,800 10,879 National Oilwell Varco Inc. 210,000 6,917 EOG Resources Inc. 60,000 5,431 Financials (9.2%) JPMorgan Chase & Co. 3,412,866 311,936 Charles Schwab Corp. 2,976,334 127,863 Wells Fargo & Co. 1,743,000 96,580 Discover Financial Services 1,546,081 96,151 Marsh & McLennan Cos. Inc. 1,155,412 90,076 Northern Trust Corp. 843,450 81,992 US Bancorp 773,300 40,150 Progressive Corp. 510,800 22,521 CME Group Inc. 79,850 10,000 Bank of America Corp. 411,659 9,987 Travelers Cos. Inc. 49,000 6,200 American Express Co. 51,000 4,296 Comerica Inc. 35,000 2,563 Chubb Ltd. 9,630 1,400 Health Care (21.5%) Amgen Inc. 2,140,636 368,682 Eli Lilly & Co. 4,400,800 362,186 Roche Holding AG 1,061,806 271,307 * Biogen Inc. 861,300 233,722 AstraZeneca plc ADR 4,925,100 167,897 Novartis AG ADR 1,803,100 150,505 Thermo Fisher Scientific Inc. 562,700 98,174 * Boston Scientific Corp. 3,481,200 96,499 Abbott Laboratories 1,552,400 75,462 Medtronic plc 818,000 72,598 Merck & Co. Inc. 593,500 38,037 Bristol-Myers Squibb Co. 549,500 30,618 * Illumina Inc. 155,900 27,052 * Bioverativ Inc. 430,650 25,912 Sanofi ADR 540,000 25,871 Agilent Technologies Inc. 382,600 22,692 * Waters Corp. 65,000 11,950 Zimmer Biomet Holdings Inc. 67,900 8,718 Stryker Corp. 45,500 6,315 AbbVie Inc. 55,000 3,988 * Cerner Corp. 10,000 665 Industrials (19.6%) Southwest Airlines Co. 9,006,525 559,665 FedEx Corp. 973,500 211,571 American Airlines Group Inc. 3,497,800 176,009 Airbus SE 1,586,850 130,956 * United Continental Holdings Inc. 1,158,000 87,140 United Parcel Service Inc. Class B 742,700 82,135 Delta Air Lines Inc. 1,433,000 77,009 Caterpillar Inc. 680,000 73,073 * AECOM 2,259,700 73,056 Deere & Co. 554,600 68,543 Jacobs Engineering Group Inc. 1,021,655 55,568 Siemens AG 340,000 46,768 Honeywell International Inc. 300,000 39,987 CSX Corp. 645,000 35,191 Union Pacific Corp. 237,000 25,812 Rockwell Automation Inc. 144,100 23,338 Textron Inc. 435,000 20,489 General Dynamics Corp. 95,000 18,820 United Technologies Corp. 150,000 18,317 Pentair plc 270,000 17,966 Boeing Co. 80,000 15,820 IDEX Corp. 139,000 15,708 Ritchie Bros Auctioneers Inc. 533,300 15,327 Rockwell Collins Inc. 117,000 12,294 TransDigm Group Inc. 30,500 8,201 * Herc Holdings Inc. 104,000 4,089 Information Technology (28.4%) Texas Instruments Inc. 3,393,300 261,046 Microsoft Corp. 2,858,500 197,036 * Alphabet Inc. Class A 187,927 174,712 * Alphabet Inc. Class C 187,663 170,535 NVIDIA Corp. 1,085,000 156,848 * Flex Ltd. 9,264,300 151,101 Hewlett Packard Enterprise Co. 7,860,567 130,407 NetApp Inc. 3,020,400 120,967 HP Inc. 6,739,367 117,804 KLA-Tencor Corp. 1,128,600 103,278 Cisco Systems Inc. 2,948,900 92,301 * Alibaba Group Holding Ltd. ADR 542,430 76,428 Intel Corp. 2,250,000 75,915 Intuit Inc. 540,000 71,717 QUALCOMM Inc. 1,263,430 69,767 ASML Holding NV 480,000 62,549 * Adobe Systems Inc. 425,000 60,112 Telefonaktiebolaget LM Ericsson ADR 8,088,200 57,992 * Micron Technology Inc. 1,780,000 53,151 Applied Materials Inc. 1,280,000 52,877 Activision Blizzard Inc. 905,000 52,101 DXC Technology Co. 618,299 47,436 * eBay Inc. 1,335,900 46,650 Corning Inc. 1,425,000 42,821 * PayPal Holdings Inc. 733,300 39,356 * Altaba Inc. 692,600 37,733 Visa Inc. Class A 398,000 37,324 * Keysight Technologies Inc. 899,300 35,010 Analog Devices Inc. 389,100 30,272 * Electronic Arts Inc. 275,000 29,073 Western Digital Corp. 302,743 26,823 * Dell Technologies Inc. Class V 402,592 24,602 Oracle Corp. 450,000 22,563 Apple Inc. 132,000 19,011 * BlackBerry Ltd. 1,547,500 15,459 Mastercard Inc. Class A 64,000 7,773 Materials (2.2%) Monsanto Co. 773,350 91,534 Praxair Inc. 229,700 30,447 Dow Chemical Co. 478,000 30,147 EI du Pont de Nemours & Co. 275,000 22,195 Celanese Corp. Class A 150,000 14,241 Cabot Corp. 125,000 6,679 * Crown Holdings Inc. 100,000 5,966 Greif Inc. Class A 100,000 5,578 LyondellBasell Industries NV Class A 40,000 3,375 Greif Inc. Class B 35,000 2,114 * AdvanSix Inc. 15,000 469 Telecommunication Services (1.0%) *,^ Sprint Corp. 8,350,000 68,554 AT&T Inc. 805,492 30,391 * T-Mobile US Inc. 35,500 2,152 Total Common Stocks (Cost $5,047,297) Coupon Temporary Cash Investment (3.9%) Money Market Fund (3.9%) 1,2 Vanguard Market Liquidity Fund (Cost $382,388) 1.181% 3,823,888 382,465 Total Investments (100.1%) (Cost $5,429,685) Other Assets and Liabilities-Net (-0.1%)2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $9,994,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $10,580,000 of collateral received for securities on loan. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. PRIMECAP Core Fund Level 1— Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 8,948,155 449,031 — Temporary Cash Investments 382,465 — — Total 9,330,620 449,031 — D. At June 30, 2017, the cost of investment securities for tax purposes was $5,429,685,000. Net unrealized appreciation of investment securities for tax purposes was $4,349,966,000, consisting of unrealized gains of $4,491,323,000 on securities that had risen in value since their purchase and $141,357,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD FENWAY FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 17, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD FENWAY FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 17, 2017 VANGUARD FENWAY FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 17, 2017 * By:/s/ Anne E. Robinson Anne E. Robinson, pursuant to a Power of Attorney filed onOctober 4, 2016, see file Number 33-32548, Incorporated by Reference.
